Citation Nr: 1761015	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1985 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A January 2003 rating decision granted service connection for right ear hearing loss and assigned a non-compensable rating.  Service connection for left ear hearing loss was granted in a March 2011 decision.  With the Veteran now having service connection for bilateral hearing loss, and determining that exceptional hearing loss was shown in both ears, a 20 percent rating was assigned from October 2010.  The Veteran was notified of the decision in a March 25, 2011 letter.  He timely filed a notice of disagreement postmarked March 24, 2012.  The appeal was perfected in September 2013.

A personal hearing was conducted between the Veteran and undersigned in February 2017.  A transcript is associated with the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability evaluation based on individual unemployability (TDIU ) is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran specifically raised the issue of TDIU at his February 2017 personal hearing.  He maintains that he is unable to maintain substantially gainful employment due to his hearing loss disability.  Thus, in light of the Court's holding in Rice the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

Review of the record shows that an increased rating for obstructive sleep apnea with asthma was denied in an October 2017 rating action.  The Veteran filed a notice of disagreement of that decision in November 2017.  The RO responded in December 2017 by advising the Veteran of the Decision Review Officer (DRO) process and that he would be provided a statement of the case.  As the RO has acknowledged receipt of the NOD and taken action on the same, no further action will be taken at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1. The Veteran has had no worse than Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  

2. Hearing loss does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. 

3. The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for referral for extraschedular rating have not been met.  38 U.S.C. § 1155; 38 C.F.R. § 3.321.

3. The criteria for TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

On VA audiological examination in December 2010, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 65, 60, and 60, for an average of 52.5; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 70, 75, and 75 for an average of 62.5.  The speech recognition score, using the Maryland CNC Test, was 86 percent in the right ear and 78 percent in the left ear.

On VA audiological examination in June 2013, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 25, 60, 55, and 60, for an average of 50; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 60, 80, and 80 for an average of 62.5.  The speech recognition score, using the Maryland CNC Test, was 94 percent in the right ear and 82 percent in the left ear.

On VA audiological examination in November 2016, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 70, 65, and 60, for an average of 56.25; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 40, 65, 70, and 75 for an average of 62.5.  The speech recognition score, using the Maryland CNC Test, was 88 percent in the right ear and 80 percent in the left ear.

On private audiological examination in March 2017, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 30, 70, 60, and 60, for an average of 55; and puretone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were as follows: 35, 70, 75, and 75 for an average of 63.75.  The speech recognition score, using the Maryland CNC Test, was 88 percent in the right ear and 88 percent in the left ear.

Evaluating the audiological test results cited above, the Board finds that the December 2010 numeric designations of hearing impairment are Level II for the right ear and Level VI for the left ear (using Table VIa and elevating to the next higher numeral); the June 2013 numeric designations of hearing impairment are Level I for the right ear and Level IV for the left ear; the November 2016 numeric designations of hearing impairment are Level V for the right ear (using Table VIa and elevating to the next higher numeral) and Level IV for the left ear; and the March 2017 numeric designations of hearing impairment are Level IV for the right ear (using Table VIa and elevating to the next higher numeral) and Level III for the left ear.

When the aforementioned numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment, Diagnostic Code 6100), the percentage of disability for hearing impairment is 10 percent in December 2010, zero percent in June 2013, 10 percent in November 2016, and 10 percent in March 2017.  A rating in excess of 20 percent is therefore not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board will not disturb the 20 percent rating that the Veteran is currently receiving.

Consideration is given to the functional effects of the Veteran's bilateral hearing loss.  Although lay evidence from the Veteran and others regarding his symptoms is competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application does not warrant a rating in excess of 20 percent.

Extraschedular Rating

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).

At the February 2017 hearing, the Veteran contended that the functional impact of his bilateral hearing loss on his employment and activities of daily living exceeds the level of disability provided by the mechanical application of the Rating Schedule.  This raises the issue of referral for extraschedular rating.

Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran has reported difficulty hearing and holding conversations, hearing with hearing aids, hearing sirens, hearing with background noise or distractions, understanding instructions, and distinguishing words.  He has also reported needing to regularly ask others to repeat themselves, turning up the television volume, fearing for his safety, experiencing embarrassment, and similar hearing complaints in various social settings.
  
The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The Veteran's ability to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  His ability to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017), (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

With respect to functional impairment due to ringing in the ears, humming, whistling, and similar complaints, these symptoms are specifically indicated by the Rating Schedule to be separately ratable.  They are recognized in the Rating Schedule as symptoms of tinnitus, for which the Veteran is service connected.

A veteran may also be entitled to referral for extraschedular rating based on the combined effect of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance as to render the schedular rating criteria inadequate.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

The Veteran is service connected for obstructive sleep apnea with asthma rated 50 percent disabling, bilateral hearing loss rated 20 percent disabling, and tinnitus rated 10 percent disabling.  His combined rating was 30 percent from March 2010 and 60 percent from April 2016.  However, when combining the ratings of his hearing loss and tinnitus as disabilities affecting a single body system, his combined rating would become 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  He would thereby meet the schedular requirements of a TDIU for the period from April 2016.  The tenets of 4.16(b) control for the earlier period. 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected bilateral hearing loss.  Specifically, he asserts that he is in constant fear of losing his job or having to quit his current employment due to his hearing loss disability.  See March 2017 Medical Treatment Record, Non-Government Facility.  He completed vocational rehabilitation training and has been employed as a substance abuse counselor for two years.  See February 2017 Hearing Transcript; March 2017 Third Party Correspondence.

The Board finds that the Veteran's service-connected disabilities, including their combined effect, did not render him unable to obtain or maintain gainful employment.  The Veteran has been gainfully employed for at least two years.  His claimed concerns about his continued employment are not supported by the record.  A March 2017 statement from his supervisor discussed his hearing difficulties at work and associated limitations, but otherwise noted that the Veteran was a good worker.  She did not indicate that the Veteran had been or was currently at risk of losing his employment or being unable to perform his responsibilities.

The preceding is supported by the examinations of record.  All the audiological examinations noted difficulty hearing and understanding conversations, as well as limitations on occupational performance, but none found total occupational impairment as a result.  Likewise, neither his obstructive sleep apnea nor tinnitus has been found to render him totally occupationally impaired.  Even considered together, his service-connected disabilities have not precluded substantially gainful employment, as evidenced by his ability to perform his responsibilities despite his limitations.  The evidence of record does not support a finding that the Veteran is totally occupationally impaired due to a single or combination of service-connected disabilities.


ORDER

Entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied.

Entitlement to referral for extraschedular rating is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


